Case 1:19-cv-04438-JPH-MJD Document 37 Filed 06/10/20 Page 1 of 3 PageID #: 158




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

BRENDA STONEBRAKER,                          )
                                             )

                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:19-cv-04438-JPH-MJD
                                             )
HOME DEPOT U.S.A., INC.                      )
  d/b/a THE HOME DEPOT,                      )
                                             )
                         Defendant.          )

                   ORDER ON JOINT MOTION TO REMAND

       The parties have filed a joint motion to remand. For the reasons set forth

 below, that motion is GRANTED. Dkt. [34].

                                          I.
                                Facts and Background

       Brenda Stonebraker filed this action in Montgomery County Circuit

 Court alleging that Home Depot was negligent in failing to remove a post

 bracket in its parking lot. Dkt. 1-2. Ms. Stonebraker alleged that she fell on

 the post bracket, causing her injuries, medical expenses, lost wages and pain

 and suffering. Id. Consistent with the Indiana Rules of Trial Procedure, Ms.

 Stonebraker's complaint did not demand a specific sum of money. Dkt. 1-2.

       Home Depot filed a notice of removal alleging diversity jurisdiction under

 28 U.S.C. § 1332, stating that Ms. Stonebraker is a citizen of Indiana, and

 Home Depot is Delaware corporation with its principal place of business in

 Georgia. Dkt. 1 at 2–3. The notice of removal alleged that the amount in


                                         1
Case 1:19-cv-04438-JPH-MJD Document 37 Filed 06/10/20 Page 2 of 3 PageID #: 159




 controversy requirement was established by the allegations in the complaint

 that Ms. Stonebraker had suffered injuries, medical expenses, pain and

 suffering, lost wages, and loss of enjoyment of life. Id. at 2. Home Depot also

 relied on the fact that Ms. Stonebraker’s counsel could not stipulate that her

 damages were less than the statutory minimum amount in controversy. Dkt. 1

 at 2.

         Pursuant to Local Rule 81-1, the Court ordered Ms. Stonebraker to either

 respond to Home Depot’s notice of removal or file a motion for remand. Dkt.

 23. Ms. Stonebraker's response admitted complete diversity but stated that

 she lacked sufficient information upon which to form a belief as to the amount

 in controversy. Dkt. 26 at 1.

         The parties later filed a joint motion to remand alleging that the amount

 in controversy requirement is not satisfied. Dkt. 34; dkt 35. The motion is

 supported by a joint stipulation that the amount in controversy does not

 exceed $75,000, exclusive of interest and costs. Dkt. 34-1.

                                         II.
                                   Legal Standard

         A party can move to remand a case to state court on the basis that there

 is no federal subject-matter jurisdiction. 28 U.S.C. § 1447. Remand turns on

 whether removal was proper in the first place. See id. A defendant may

 remove to federal court any civil action that could have originally been filed in

 federal court. 28 U.S.C. § 1441(a). Federal courts have diversity jurisdiction

 over civil actions that are between citizens of different states and with an



                                          2
Case 1:19-cv-04438-JPH-MJD Document 37 Filed 06/10/20 Page 3 of 3 PageID #: 160




 amount in controversy exceeding $75,000, exclusive of interest and costs. 28

 U.S.C. § 1332(a).

       When a federal court's exercise of jurisdiction is challenged, the burden

 is on the removing party to show that removal was proper. See P.P. Farmers'

 Elevator Co. v. Farmers Mutual Insurance Co., 395 F.2d 546, 548 (7th Cir.

 1968). And removal statutes are strictly construed with any doubts regarding

 jurisdiction resolved in favor of remand. See People of State of Ill. v. Kerr-McGee

 Chem. Corp., 677 F.2d 571, 576 (7th Cir. 1982) (citations omitted). Here, Home

 Depot has not attempted to show that removal was proper and has stipulated

 that the amount in controversy is less than what is required under Section

 1332. Accordingly, this case must be remanded.

                                       III.
                                    Conclusion
      The parties' Joint Motion to Remand is GRANTED. Dkt. [34.] This case

is REMANDED to the Montgomery Circuit Court, Cause No. 54D02-1909-

PL-001073.

SO ORDERED.

Date: 6/10/2020

 Distribution:

 John S. Capper, IV
 CAPPER TULLEY & REIMONDO
 heather@capperlaw.com

 Eric C. Papier
 MCVEY & PARSKY, LLC
 ecp@mcveyparsky-law.com

 Ryan W. Tanselle
 CASPER, TULLEY & REIMONDO
                                         3
 rtanselle@capperlaw.com
